OPINION OF THE COURT
Motion for reargument granted, this court’s decision [unpublished] and judgment dated November 26, 1985 vacated and, upon reargument, on review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs. Dismissal of the action was not an abuse of discretion in light of the fact that when dismissed it had been pending for more than 11 years.
Concur: Chief Judge Wachtler and Judges Meyer, Simons, *806Kaye, Alexander and Titone. Taking no part: Judge Hancock, Jr.